Citation Nr: 1624180	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, type II.  

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a skin condition.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans' Law Judge at an April 2016 Travel Board hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for diabetes mellitus, a skin condition, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2009 Board decision denied entitlement to service connection for diabetes mellitus, type II, and a skin disorder.
 
2.  Evidence received since the February 2009 Board decision is new and material, and the Veteran's claims for entitlement to service connection for diabetes mellitus and a skin disorder are reopened.


CONCLUSIONS OF LAW

1.  The February 2009 Board decision that denied entitlement to service connection for diabetes mellitus, type II, and a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received since the February 2009 Board decision, and the Veteran's claims for entitlement to service connection for diabetes mellitus and a skin condition are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for entitlement to service connection for diabetes mellitus, type II, and a skin condition were denied in a February 2009 BVA decision; the Veteran did not appeal.  In April 2010, the Veteran petitioned to reopen these claims.  The RO denied his claims in an August 2010 rating decision; the Veteran has appealed.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim for a skin condition, because there was no evidence a current disability.  As VA outpatient treatment records received since the February 2009 decision show treatment for tinea pedis and pompholyx, the Board finds that new and material evidence has been presented and the Veteran's claim for entitlement to service connection for a skin condition can be reopened.  

The Board denied the Veteran's prior claim for diabetes mellitus because it found that that there was no evidence that the Veteran's diabetes had onset in service and the Veteran was not entitled to the presumption that he was exposed to tactical herbicides, to include Agent Orange.

Since February 2009, much of the Veteran's testimony and submissions have been redundant of past arguments, including his claim that an isolated elevated blood sugar reading in service is evidence that his diabetes mellitus had onset in service and his contentions that he was exposed to Agent Orange as a vehicle mechanic.  However, the Veteran also recently submitted photographs and maps of the base he was stationed on that he alleges show that his barracks were located near the perimeter of the base he was stationed on in Korat, Thailand, evidence which was not of record at the time of the February 2009 decision.

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam War, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

While this presumption does not generally extend to veterans who served in Thailand, VA's Adjudication and Procedure Manual, the M21-1MR, states that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  It then provides steps to verify exposure to herbicides when a veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  IV.ii.2.C.10.q.  

For the purpose of determining whether or not to reopen the Veteran's claim, the Board will assume that the evidence submitted by the Veterans shows what he purports- that he was frequently on or near the perimeter of his military base in service.  As such information at least warrants further development of the Veteran's claim, the Board finds that the Veteran has submitted new and material evidence and his claim for entitlement to service connection for diabetes mellitus, type II is reopened.

The Veteran's reopened claims for entitlement to service connection for a skin condition and diabetes mellitus will be addressed below in the REMAND portion of this opinion.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is reopening both of the Veteran's previously denied claims and remanding the issues of entitlement to service connection for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for entitlement to service connection for diabetes mellitus and a skin condition are reopened.  


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, a skin condition, and an acquired psychiatric disability, all of which the Veteran has related to his active military service in Thailand during the Vietnam Era.  

Regarding his diabetes mellitus, the Veteran has alleged that he was exposed to herbicides during his deployment to Thailand because his barracks were located close to the base perimeter.

As noted above, a veteran, who during active service, served in the Republic of Vietnam during the Vietnam War, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

This presumption is generally not extended to veterans who served in other countries, such as Thailand; however, VA's Adjudication and Procedure Manual, the M21-1MR, states that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  It then provides steps to verify exposure to herbicides when a veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  IV.ii.2.C.10.q.

The first step is to determine if the veteran served at a specified RTAFB, including the one at Korat.  It then asks if he served in the Air Force as a security policeman, a security patrol dog handler, a member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  If both of these criteria are met then VA is to concede herbicide exposure on a direct/facts found basis.  If not, then the adjudicator should proceed to Step 2. 

Step 2 asks if the veteran had service at a U.S. Army Base in Thailand during the Vietnam Era as a member of a military police unit or with a military police occupational specialty.  If the answer is yes, then VA is to concede exposure to herbicides on a facts found or direct basis if the veteran states that his duty placed him at or near the base perimeter.  If the answer is no, then the adjudicator should proceed to Step 3. 

Step 3 is to place in the veteran's claims file a copy of the Compensation Service's "Memorandum for the Record" shown in another section of the M21-1MR. 

Step 4 is to ask the veteran for the approximate dates, location, and nature of the alleged exposure. 

Step 5 asks if the Veteran furnished the information requested in Step 4 within 30 days.  If he did, then Step 5 directs the VA employee to go to Step 6.  If he did not, then Step 5 directs the VA employee to refer the case to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and to then decide the claim based on the evidence of record. 

Step 6 directs the VA employee to review the information provided by the veteran together with the Memorandum of Record. 

Step 7 asks if exposure to herbicides can be acknowledged on a direct or facts-found basis as a result of the Step 6 review.  If so, then the VA employee is directed to proceed with any other necessary development, such as scheduling a VA medical examination, before referring the claim to the rating activity.  If not, then go to Step 8. 

Step 8 asks if the veteran has provided sufficient information to permit a search by the JSRRC.  If so, then the VA employee is directed to send a request to the JSRRC for verification of exposure to herbicides.  If not, then Step 8 directs the VA employee to refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and then to decide the claim based on the evidence of record.

In the instant case, VA has not yet followed the specific steps found in the M21-1MR, at Part IV, subpart ii, 2.C.10.q. 

Specifically, a copy of the Memorandum for the Record was placed in the Veteran's file but no JSRRC inquiry was made in an effort to verify the Veteran's alleged herbicide exposure based on the information provided and the JSRRC coordinator had not made a formal finding that there was insufficient evidence for such an inquiry.  Accordingly, the Board finds that a remand is required to ensure that VA complies with the M21-1MR steps.

The Veteran is also seeking entitlement to service connection for a skin condition.  Service treatment records document that the Veteran's was treated once in March 1970 for a rash in the groin area, diagnosed as tinea cruris.  At his April 2016 hearing, he testified that he has suffered from a recurrent rash affecting his feet and groin since his active service and VA outpatient treatment records reflect current treatment for tinea pedis and pompholyx.  However, there is no nexus relating the Veteran's current skin condition to his incidence of tinea cruris in service.  On remand, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not that any current skin condition had onset in service or was caused by the Veteran's active military service.

Finally, the Veteran is seeking entitlement to service connection for an acquired psychiatric disability, claimed as depression.  At his April 2016 hearing, he testified that during his deployment in Thailand, a fellow service member was killed in a vehicle accident and that he has had nightmares since then.  Both VA and private treatment records reflect treatment for depression; however, the Veteran has recounted a number of traumas and stressors that occurred both before and after the Veteran's active military service, making the etiology of his current symptomatology unclear.  Accordingly, the Board finds that on remand, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not the Veteran's current acquired psychiatric disability was caused or permanently aggravate by his active military service.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient records through the present with the Veteran's claims folder.

2. Ensure that the specific steps found in the M21-1MR, at Part IV, subpart ii, 2.C.10.q are complied with to determine whether or not the Veteran was exposed to herbicides in Thailand, to include, if necessary, referral to the JSRRC.

3. Once this is done, the RO should schedule the Veteran for a VA dermatology examination.  

For all identified skin conditions, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's skin disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether the Veteran's current disability is related to his March 1970 treatment for tinea cruris in service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a VA psychiatric examination.  

For all identified psychiatric conditions, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


